DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 December 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. The lined through reference was not considered as no date for the reference was provided.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the details of the GUIs depicted in Figures 7-13 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 discloses a method which includes capturing electroencephalogram (EEG) signals using a plurality of sensors “configured to contact” a skull. This renders the claim indefinite in that it is unclear if the sensors are contacting the skull while the EEG signals are being captured. The Examiner suggests amending claim 1 to recite “capturing the electroencephalogram signals using a plurality of sensors contacting a skull” in order to clarify that the signals are captured while the sensors contact the skull. Claim 1 recites predicting “one or more among a medical plan based on current practice parameters for the field of psychiatry or a diagnosis based on the clustered data results”. This wording makes it unclear as to whether the medical plan is based on only the current practice parameters for the field of psychiatry, or if it is based on both the current practice parameters and the clustered data results. Finally, regarding the last limitation in claim 1, it is believed that the phrase “processors process options” should be amended to read “processors present options” as it unclear how an option is processed. Regarding claim 5, it is unclear if this step is performed even if the one or more processors of claim 1 only predict the medical plan. The Examiner suggests amending claim 5 to recite that the one or more processors, in response to predicting a diagnosis based on the clustered data results, presents an option enabling an expert to correct or verify the diagnosis predicted by the method. Claims 2-5 are rejected due to their dependency on claim 1.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Causevic’073 (US Pub No. 2008/0208073 – cited by Applicant) discloses a computer implemented method for analyzing electroencephalogram (EEG) signals, the method comprising: capturing the EEG signals using a plurality of EEG sensors, clustering the EEG signals using at least stored objective data and added subjective data including patient profile data to provide clustered data results, and predicting a medical diagnosis and treatment plan based on the clustered data results. Causevic’073 also discloses the subject matter encompassed by claims 2 and 3. Hua’720 (US Pub No. 2014/0194720 – cited by Applicant) teaches using EEG sensors that are connected to a skull in order to provide sensors that can both sense EEG signals and provide biofeedback treatment for a medical condition. Sackellares et al.’024 (US Pub No. 2015/0088024 – cited by Applicant) teaches that EEG electrodes can record brainwaves using electrodes configured to contact a skull. Feng’429 (USPN 5,542,429) discloses a method comprising presenting an option to an expert which allows the expert to correct or verify a diagnosis predicted by a system. Poon’213 (US Pub No. 2013/0024213 – cited by Applicant) teaches presenting an option enabling an expert to correct or verify a diagnosis predicted by a system. Rothman et al.’172 (US Pub No. 2014/0289172 – cited by Applicant) and Rothman et al.’654 (US Pub No. 2016/0132654 – cited by Applicant) both teach clustering EEG signals using stored objective data and added subjective data.
None of the prior art teaches or suggests, either alone or in combination, a method comprising one or more processors being configured to present options for predicting a diagnosis using a selection among an unguided prediction, a guided prediction, a narrowed down prediction, or a flat prediction, in combination with the other claimed steps.
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. It is further noted that corrected drawings will need to be submitted in order to place the application as a whole in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791